Citation Nr: 1540487	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  

3.  Entitlement to an initial rating in excess of 40 percent for right upper extremity radiculopathy.  

4.  Entitlement to an initial rating in excess of 10 percent for chronic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971, and from June 1987 to August 2007, including combat service in the Republic of Vietnam, and his decorations include the Bronze Star Medal with "V" device and the Combat Medical Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the disabilities on appeal.  In June 2010, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in December 2012 when they were remanded for additional development.  

In a March 2013 rating decision, the RO awarded a temporary 100 percent rating for his lumbar spine disability from May 7, 2010 to August 31, 2010, and a 10 percent rating thereafter; a 20 percent rating for his cervical spine disability, effective September 1, 2007; and a 40 percent rating for radiculopathy of the right upper extremity, effective September 1, 2007.  The issues have been characterized accordingly.  

The March 2013 rating decision also awarded service connection for radiculopathy of the left upper extremity; the Veteran has expressed no disagreement regarding the radiculopathy of the left upper extremity, and this matter is not before the Board.  

In a January 2014 rating decision, the RO awarded a temporary 100 percent rating for his cervical spine disability from March 4, 2013 to April 30, 2013, and a 20 percent rating thereafter; and awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 1, 2007.  Hence, consideration of entitlement to a TDIU rating under Rice v. Shinseki, 22 Vet. App. 447 (2009), is not before the Board and will not be addressed herein.  In addition, as the Veteran has not expressed disagreement with the effective dates assigned for the award of a temporary total rating for his service-connected lumbar and cervical spine disabilities, those periods are not for consideration by the Board.  

The issue of entitlement to an initial increased rating for a lumbar spine disability, and chronic dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's cervical spine disability shown to have been manifested by forward flexion to 15 degrees or less, or ankylosis of the cervical spine.  

2.  The Veteran is right hand dominant.  

3.  At no time during the appeal period has the Veteran's right upper extremity radiculopathy exceeded impairment consistent with moderate incomplete paralysis of the upper radicular group.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for cervical spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71, Diagnostic Code 5242 (2014).  

2.  The criteria for an initial rating in excess of 40 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8710 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claims arise from his disagreement with the initial ratings following the grant of service connection.  Once the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no further discussion of VA's duty to notify is necessary.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records, have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  The Veteran was most recently provided examinations in these matters in January 2013.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute medical evidence adequate for rating purposes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As the Veteran has not identified any additional evidence pertinet to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 U.S.C.A. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement that is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  




Cervical Spine Disability

The March 2008 rating decision on appeal granted service connection for degenerative disc disease of the cervical spine, rated 10 percent disabling, effective September 1, 2007.  A March 2013 rating decision granted an increased initial rating of 20 percent for the Veteran's cervical spine disability, effective September 1, 2007.  A January 2014 rating decision granted a temporary 100 percent rating from March 4, 2013 through April 30, 2013, and a 20 percent rating effective May 1, 2013.  As noted above in the Introduction, the Veteran has not expressed disagreement with the effective dates assigned for the award of a temporary total rating for his cervical spine disability, and that period is not for consideration by the Board in this appeal.  

The Veteran's cervical spine disability is rated pursuant to Diagnostic Code 5242 (for degenerative arthritis of the spine).  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

On February 2008 VA general examination, on physical examination, range of motion testing revealed the following: flexion from 0 to 35 degrees (with pain at 35 degrees), extension from 0 to 35 degrees (with pain at 35 degrees), bilateral lateral flexion from 0 to 25 degrees (with pain at 25 degrees), and bilateral lateral rotation from 0 to 60 degrees (with pain at 60 degrees).  The examiner noted that the Veteran only had mild pain, but it was predicted he could lose an additional 5 to 7 degrees of motion in any plane with overuse or repetitive use.  It was further noted that the Veteran's cervical spine disability has a moderate effect on activities of daily living.  

A June 2008 VA treatment record found on physical examination that range of motion testing revealed flexion from 0 to 48 degrees, extension from 0 to 53 degrees, right lateral flexion from 0 to 25 degrees, left lateral flexion from 0 to 38 degrees, right lateral rotation from 0 to 62 degrees, and left lateral rotation from 0 to 70 degrees.  

A December 2008 functional capacity evaluation by Elliot Hospital found, in part, that range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  

A May 2012 VA treatment record found on physical examination that range of motion testing revealed flexion from 0 to 32 degrees, extension from 0 to 38 degrees, bilateral rotation from 0 to 50 degrees, right lateral flexion from 0 to 25 degrees, and left lateral flexion from 0 to 18 degrees.  

On January 2013 VA cervical spine examination, the Veteran complained of chronic pain, more to the right side, which he characterized as being severe.  He also reported a progressive worsening of his pain, with increasing stiffness and decrease in mobility.  He indicated that epidural injections were of no help.  The Veteran related that he uses a home cervical traction twice daily which has minimally helped.  Flare-ups occur approximately once per week, lasting up to 24 hours, resulting in increased burning pain more to the right side of his neck, sometimes radiating up to the occipital area of his head, and that they are precipitated by increased activity.  On physical examination, range of motion testing revealed the following: flexion to 35 degrees (with pain at 30 degrees); extension to 15 degrees (with pain at 10 degrees); bilateral lateral flexion to 10 degrees (with pain at 10 degrees); right lateral rotation to 20 degrees (with pain at 20 degrees); and left lateral rotation to 25 degrees (with pain at 25 degrees).  With repetitive range of motion testing, there was no change in range of motion.  It was noted that he experiences weakened movement, excess fatigability, and pain on movement after repetitive use.  There was also localized tenderness/pain to palpation and guarding/muscle spasm of the cervical spine.  There were no incapacitating episodes within the past 12 months.  

Based on the evidence above, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted for any period during the appeal.  At no time was the Veteran's cervical spine manifested by flexion less than 30 degrees, even with consideration of pain on use and after repetitive range of motion testing.  While the Board does not question the Veteran's characterization of his cervical spine pain being severe in nature, and post-service treatment records show cervical spine epidural injections to treat his pain of the cervical spine, the Veteran's cervical spine pain does not result in impairment or functional loss to warrant an increased rating.  In addition, there is no evidence of favorable ankylosis of the cervical spine, so as to warrant an increased rating.  

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  In this regard, the Veteran has been awarded a separate rating for left upper extremity radiculopathy, and he has not expressed disagreement with the rating assigned.  In addition, the matter of entitlement to an initial rating for his right upper extremity radiculopathy is addressed below.  There is no evidence of any further associated neurologic abnormality with his cervical spine.  Specifically, the January 2013 VA lumbar spine examiner opined that the Veteran's erectile dysfunction began in approximately 2009, and it was not likely due to his cervical spine degenerative disc disease.  

Right Upper Extremity Radiculopathy

The March 2008 rating decision on appeal granted service connection for right upper extremity radiculopathy, rated 10 percent disabling, effective September 1, 2007.  A March 2013 rating decision granted an increased initial rating of 40 percent for the Veteran's right upper extremity radiculopathy, effective September 1, 2007.  

The Veteran's right upper extremity radiculopathy is rated pursuant to Diagnostic Code 8710 (for neuralgia of the upper radicular group (fifth and sixth cervicals)).  Moderate neuralgia with incomplete paralysis warrants a 40 percent rating, and severe neuralgia with incomplete paralysis warrants a 50 percent rating.  Complete paralysis of the upper radicular group, where all shoulder and elbow movements are lost or severely affected, with the hand and wrist movements not affected, warrants a 70 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8710.  

On February 2008 VA general examination, the Veteran reported lost sensation in his right two small fingers.  He indicated he cannot carry anything more than fifteen pounds if he is carrying anything on his back.  He reported experiencing flare-ups on a daily basis if he keeps his right hand in a single position, lasting until he moves or shakes his hand.  

Post-service VA treatment records show the Veteran's complaint of pain with numbness/tingling in his bilateral upper extremities.  See, e.g., June 2008 report.  

On January 2013 VA peripheral nerves examination, the Veteran complained of mild pain radiating down his right arm during the day, frequently becoming more moderate at night.  He also reported occasional mild paresthesias of the right arm and hand.  The Veteran further indicated he experiences weakness in the right arm and hand, and has difficulty with activities such as opening jars and other similar activities.  He denied having any problems with manipulation.  His right arm and hand fatigue easily with repetitive activities.  It was noted that the Veteran experiences mild constant pain, moderate intermittent pain, mild paresthesias/dysesthesias, and mild numbness of the right upper extremity.  Muscle strength testing of right elbow flexion and extension, and right wrist flexion and extension, were normal (5/5).  Muscle strength testing did reveal a diminished (4/5) grip and pinch of the right hand.  There was visible right hand palmar atrophy.  Reflex testing of the right biceps and brachioradialis were hypoactive (1+), and absent (0) at the right triceps.  Sensory examination of the right shoulder area was normal, but decreased at the forearm and hand/fingers area.  The examiner found the Veteran had moderate incomplete paralysis of the upper radicular group, and given the sensory findings, continuous symptoms and the presence of hand weakness with some intrinsic hand muscle atrophy, the Veteran's right upper extremity cervical radiculopathy was moderate in severity.  The examiner further opined that the degree of weakness and hand dysfunction were not to the extent to warrant a severe degree of nerve paralysis.  

Based on the foregoing, the Board finds that the Veteran's right upper extremity symptoms more nearly approximate the criteria for the 40 percent disability rating currently assigned.  The January 2013 VA examiner found that the Veteran's radiculopathy was consistent with moderate incomplete paralysis, with consideration of the objective findings, reported symptomatology, and his hand weakness.  The Board finds that this characterization of the level of severity of the Veteran's right upper extremity radiculopathy is consistent with the clinical findings of the January 2013 VA examination, which showed at worst moderate impairment/symptomatology.  Based on these clinical findings and the January 2013 VA examiner's characterization of the symptoms in the right upper extremity, the Board finds that the Veteran's current symptoms do not more closely approximate a severe disability in the right upper extremity.  




Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his cervical spine and right upper extremity radiculopathy.  The rating criteria contemplate the Veteran's pain, weakness, stiffness, guarding, numbness, and limitation of motion.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, such symptoms are to be taken into consideration when evaluating the appropriate schedular rating, and were the basis, at least in part, for the currently assigned 20 and 40 percent ratings, respectively.  Therefore, to assign an extraschedular rating based on this symptomatology would be in violation of the prohibition against pyramiding, i.e., compensating a claimant twice (or more) for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  Nothing in the record demonstrates symptoms that are not taken into account by the schedular criteria.  Therefore, extraschedular ratings are not warranted in this case.  


ORDER

An initial rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.  

An initial rating in excess of 40 percent for right upper extremity radiculopathy is denied.  

REMAND

In regards to the Veteran's skin disability, on February 2008 VA general examination, the Veteran reported having a rash in his armpits for many years.  On physical examination, in his axillae, there was a red, raised rash covering the entire axillary areas, extending on to the midline chest bilaterally, and the upper humeral area in the armpits bilaterally.  The rash had no pustules.  The diagnosis was chronic dermatitis of the bilateral armpits.  

Post-service VA treatment records include a November 2008 report that revealed biopsy of the right axilla found spongiotic dermatitis.  The dermatologist however felt that the Veteran's skin disability may be inverse psoriasis.  In March 2009, physical examination revealed slightly erythematous patches on the upper thighs and inguinal creases, and an annular patch on the left upper thigh; the axillas were clear.  By February 2010, the Veteran was complaining that the lesions in his groin had spread to his hands and feet.  It was believed to be a variant of psoriasis, and the Veteran was asked to try clobetasol, a topical corticosteroid, and taper as the disability improved.  After February 2010, the Veteran's disability picture is characterized by usage of topical corticosteroids, and various other treatments.  See, e.g., June 2010 report (instructed to continue to use clobetasol for his body, and Elidel for his axilla); March 2011 report (asking the Veteran to taper off clobetasol he had been using on his body); September 2011 report (listing his active outpatient medications include clobetasol propionate topically twice daily); January 2012 report (listing his active outpatient medications include clobetasol propionate topically twice daily); June 2012 report (instructing usage of clobetasol to the hands during the week and usage of Dovonex, a form of vitamin D, to taper the clobetasol).  

On January 2013 VA skin examination, the Veteran reported that his dermatitis had flared to other areas, including the hands and palms, arms, legs, and trunk/abdomen.  The examiner noted that the Veteran's disability required constant or near-constant usage of topical corticosteroids.  On physical examination, less than five percent of the Veteran's total body area and exposed body area were affected by the skin disability.  The examiner indicated that it was thought be a dermatologist that the Veteran may have psoriasis but this has never been proven.  

In June 2015 correspondence, the Veteran's representative asserted that the Veteran's skin disability has worsened since the last examination.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, post-service VA treatment records reveal the spread of the psoriasis, and a September 2010 VA physician opined that he believed it was an evolving picture of psoriasis.  The evidence suggests that the Veteran's service-connected skin disability that originated in the axilla spread to other locations on the Veteran's body, but a definitive opinion has not been provided regarding whether the Veteran's skin disability has evolved and spread.  As this matter is being remanded anyway for a contemporaneous VA examination, such should be resolved by the examiner.  

Regarding the increased rating claim for the lumbar spine, the Veteran was last afforded a VA examination in January 2013, and the most recent records of relevant treatment are dated in December 2013.  In June 2015 correspondence, the Veteran's representative asserted that the Veteran's disability has worsened since the last examination.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine.  See Palczewski, 21 Vet. App. at 181; Snuffer, 10 Vet. App. at 403.  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the Veteran's lumbar spine disability and skin disability that are dated from December 2013.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.  

A complete rationale for all opinions expressed should be set forth in a legible report.  

3. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his skin disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed.  Specify the location and extent of the skin disorder in terms of a percentage of the body and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  

Also, take into account any flare-ups the Veteran may have experienced during the year and discuss whether the Veteran's skin disorder is productive of any additional functional impairment.  

In addition, the examiner is asked to provide an opinion whether the originally diagnosed chronic dermatitis of the axillae is more consistent with psoriasis, as VA treatment records appear to indicate.  

A complete rationale for all opinions expressed should be set forth in a legible report.  

4. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


